Citation Nr: 0326499	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  98-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose A. Juarbe Ortiz


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty for training from November 1960 
to May 1961, and he served on active duty from September 1964 
to December 1965; and from January 1970 to September 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought.

The claim was previously denied by the Board in May 1986, 
July 1994 and November 1997.  The case again before the Board 
in April 2000, at which time, the Board determined that new 
and material evidence had been submitted since the claim was 
previously denied, and the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder was 
reopened and remanded for further development.  Ultimately, 
it was returned to the Board in March 2002.  At that time the 
Board denied the veteran's claim, and the appellant again 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board's March 2002 
decision was vacated and remanded for reconsideration of the 
veteran's claim taking the Joint Motion for Remand into 
account.   


REMAND

At his VA examination in November 1998, the veteran indicated 
that he was in receipt of Social Security (SSA) benefits.  
The Court indicated that it would be helpful to obtain any 
pertinent medical records underlying an award of SSA 
benefits.  

The Court also indicated that notice pursuant to Veterans 
Claims Assistance Act of 2000 (VCAA) now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002) should be more fully articulated.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is remanded for further development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  For example, if the 
obtained records suggest a nexus between 
the claimed disorder and military 
service, the claims file should be 
referred to a VA examiner for 
consideration of such information in the 
context of the entire record.

Moreover, the RO should ensure compliance 
with VA 's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002) as well as to ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
veteran need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




